Citation Nr: 0006469	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  95-22 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for bronchitis.

3.  Entitlement to service connection for alcoholism.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for pes 
planus and the residuals of a right lower extremity 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty for training from January 
to July 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO).  A hearing was 
scheduled before a Member of the Board on December 16, 1999.  
The veteran failed to attend.  The veteran's representative 
prepared written argument in February 2000.  Accordingly, the 
Board will proceed with the adjudication of the veteran's 
claim.


FINDINGS OF FACT

1.  The RO denied reopening the previously denied claims of 
entitlement to service connection for right lower extremity 
and foot disorders when it issued an unappealed determination 
in April 1992.

2.  The additional evidence received since the RO's April 
1992 denial is either cumulative or redundant and, by itself 
or in connection with the evidence previously assembled, is 
not so significant that it must be considered in order to 
adjudicate fairly the veteran's claim.

3.  The claims of entitlement to service connection for 
bronchitis, asthma, alcoholism, and PTSD are not supported by 
cognizable evidence showing that the claims are plausible or 
capable of substantiation.

4.  Alcoholism is the result of the veteran's willful 
misconduct.


CONCLUSIONS OF LAW

1.  Evidence since the final April 1992 determination wherein 
the RO denied reopening the claims of entitlement to service 
connection for pes planus and a right leg or foot disability 
is not new and material, and the veteran's claims for those 
benefits have not been reopened.  38 U.S.C.A. §§ 5104, 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 20. 1103 
(1999).

2.  The claims of entitlement to service connection for 
bronchitis, asthma, alcoholism, and PTSD are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  A claim of entitlement to service connection for 
alcoholism lacks legal merit.  38 U.S.C.A. §§ 1110 (West 
1991); Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In the veteran's enlistment evaluation in December 1957, 
moderate pes planus was noted.  In an April 1958 orthopedic 
evaluation, the veteran stated that he has had flat feet for 
"as long as he can remember."  It was reported that with 
increased activities associated with basic training he had 
had some pain and swelling in the right knee.  Clinical 
evaluation at that time revealed no ligamentous instability 
or patellar crepitus.  Mild joint effusion in both feet with 
depression of the longitudinal arches was indicated.  

The veteran was placed on a temporary limited profile against 
prolonged marching more than two miles for a period of one 
month.  In February 1958, the veteran's clubbed foot was 
noted.  At this time, it was reported that the veteran had 
had this problem since a child.  In April 1958, he was 
treated for a right knee sprain that began approximately one 
week earlier.  No chronic condition was indicated.  The 
veteran's active duty for training ended in July 1958.

In a service medical report for Reserve training dated in May 
1960, a scar to the right foot and the right side of the heel 
was indicated.  However, no foot disorder, bronchitis, 
asthma, or psychiatric condition was noted.  It was indicated 
that the veteran had undergone both a psychiatric and 
orthopedic consultation.  In May 1960, the veteran had noted 
foot and knee arthritis.

The veteran filed his initial claim for VA compensation in 
November 1960.  At that time, he reported his active service 
to be from January to July 1958.  He noted treatment of the 
right leg and foot in June 1959.  Significantly, no reference 
was made to bronchitis, asthma, alcoholism, or a psychiatric 
disability.

In December 1960, the RO attempted to obtain the records 
cited by the veteran in his November 1960 claim for VA 
compensation.  In a December 1960 response, the hospital that 
the veteran had identified indicated that they had no record 
of the veteran as a patient at their hospital.

In December 1960, the RO contacted the United States Army and 
asked to obtain the veteran's service medical records.  The 
service medical records were obtained.  However, the 
undersigned must note that several of the records appeared 
damaged by fire.  Nevertheless, they also appeared to be 
complete.  Service personnel records indicate that the 
veteran served on active duty for training from January to 
July 1958.  The veteran was returned to the United States 
Army Reserve of Ohio to complete his remaining service 
obligation following his discharge from active service in 
July 1958.

In a February 1961 VA orthopedic evaluation the veteran noted 
that he had trouble with his feet over the past three years.  
It was indicated he had developed pain in the right ankle and 
right knee and also in the right foot.  It was also stated he 
had been born with a clubfoot on the right and had an 
orthopedic procedure performed while quite young for its 
correction.  Physical evaluation revealed obvious atrophy of 
the right leg.  

In a March 1961 rating determination it was found that the 
veteran's condition of flat feet and the residuals of a 
clubfoot on the right with a right leg condition was not 
incurred in or aggravated by active service.  At this time, 
it was determined that the right leg disability and flat feet 
existed prior to service and were not aggravated by service.  
The veteran received notice of this determination that month.

In June 1989, the veteran requested an increase in his 
service-connected disabilities.  In this regard, the Board 
must note that at that time (and at present), the veteran was 
service connected for no disability.  The veteran again made 
no reference to bronchitis, asthma, alcoholism, or a 
psychiatric disability.  Nevertheless, the RO evaluated the 
veteran's claim.  Additional medical records were obtained.  
In August 1989, the RO made another attempt to obtain 
additional service medical records.  The RO contacted the 
National Personnel Records Center (NPRC).  At this time, the 
RO noted the veteran's active service to be from July 1958 to 
July 1961.  The NPRC corrected the RO, noting the veteran 
served on active duty for training from January to July 1958.  
The NPRC stated that all available medical records had been 
sent to the RO.

In a February 1990 report, a VA physician noted that a 
dictation of his examination had been made but had been 
apparently lost.  The subsequent dictation was performed 
using the examiner's notes of the February 1990 evaluation.  
At this time, the veteran indicated that he hurt his right 
knee twisting it while doing physical therapy at Fort 
Jackson, South Carolina, in 1958 or 1959.  Examination of the 
right knee at that time revealed some slight effusion, fairly 
good range of motion, and good circulation.  The evaluator's 
impression noted a history of injury to the right knee with 
continuing pain and early arthritis.

In March 1990 the RO denied entitlement to service connection 
for a right leg injury.  The veteran was provided notice of 
this determination that month.

The veteran filed an additional claim for VA compensation in 
February 1992.  Once again, he made no reference to 
bronchitis, asthma, alcoholism, or any psychiatric 
disability.  Another attempt by the RO to obtain additional 
service medical records from the NPRC was unsuccessful.  In 
April 1992 the RO again denied entitlement to service 
connection for a right leg, right knee, and right foot 
disability.  The RO noted the rating determinations in March 
1961 and March 1990.

In May 1994 the veteran stated that his "service-connected" 
disability had gotten worse.  Once again, the undersigned 
must note that the veteran is currently service connected for 
no disability.  Nevertheless, the RO once again reviewed the 
veteran's claim.  In an April 1994 VA examination the veteran 
stated that he first began having painful feet when he 
entered the military.  It was noted that (over the ensuing 
years) he had increased pain and dysfunction with his feet.  
He was wearing a right knee brace.  X-ray studies revealed 
hammertoes involving the 3rd, 4th and 5th digits on the left.  
There was also a flattening of the plantar arch on the right.  
The evaluator's impression indicated flat feet.

In February 1995 the RO found that new and material evidence 
had not been presented to reopen the previously denied claim.  
This determination was appealed to the Board.  In an April 
1995 notice of disagreement the veteran contended he was 
removed from the Army because of his right leg and right knee 
injury.  He indicated that this condition was the result of 
his flatfoot.

In June 1995 the veteran stated that he wished to file a 
claim seeking service connection for bronchitis, asthma, 
alcoholism, and PTSD.  In his June 1995 substantive appeal he 
contended that his condition had been aggravated by service.  


Another attempt was made to obtain additional service medical 
records in September 1995, without success.  In September 
1995 the veteran noted health care providers who had treated 
his disabilities.  In October 1995 the RO contacted the 
health care providers cited by the veteran in an attempt to 
assist him in the development of his claims.  Additional 
medical records were obtained, including a November 1994 
report from WZ, M.D.  It was noted that this physician had 
evaluated the veteran's complaints regarding a three-year 
history of asthma.  The evaluator's impression was of a 
chronic asthma condition with associated allergic rhinitis.

Medical records were obtained from the VA Medical Center 
(VAMC) in Phoenix, Arizona.  However, no reference to the 
veteran's active service was indicated.  

In October 1995 Dr. WZ's office indicated that they would not 
provide records unless the RO provided $50.  The November 
1994 report from Dr.WZ had been retrieved from another 
source.  Nevertheless, in December 1995, the RO contacted the 
veteran and noted that Dr. WZ had replied that he would not 
release the veteran's records to the RO unless a $50 fee was 
paid.  It was stated that VA had no authorized funds to 
obtain these records.  As a result, the veteran was requested 
to obtain these records for his claim and submit them 
himself. 

At a hearing held before a hearing officer at the RO in 
February 1996 the veteran testified that he was treated at a 
dispensary in Fort Jackson, South Carolina, for his right 
lower extremity disability.  He contended that this condition 
was aggravated by service.  He also stated the March 1961 
rating decision was initiated before he was released from 
active duty.  He appeared to contend that his condition was 
so painful that it induced him to the point that he wanted to 
commit suicide.

Submitted in February 1996 was a statement from the veteran 
noting his alleged stressors in service.  He contended that 
he was sexually assaulted by a fellow serviceman who later 
received a dishonorable discharge.  He contended that he had 
intrusive thoughts of this event on a regular basis.  He 
noted that he had sought treatment for PTSD at the VAMC in 
Phoenix, Arizona, in or about 1994 or 1995.  

In this regard, the Board must note that medical records were 
obtained from the Phoenix, Arizona, VA Medical Center.  These 
medical records fail to indicate that the veteran has ever 
been diagnosed with PTSD. 

In a May 1996 VA evaluation the veteran complained of 
nightmares that were related to a rape that he experienced 
while on active duty.  He indicated that these nightmares 
began shortly after his discharge from the Army.  Psychiatric 
evaluation revealed that his remote memory was spotty.  His 
speech was rapid, difficult to follow and, at times, evasive.  
His thought process was considered to be generally 
spontaneous.  Continuity of thought was goal-directed and 
sometimes rambling.  He was diagnosed with alcohol 
dependence.  

In response to the RO's request to rule in or rule out a 
diagnosis of PTSD, the examiner stated that while the veteran 
had several personal stressors both from the trauma that was 
alleged to have occurred before the military and during his 
military service, it was stated that there was not 
"sufficient current medical symptomatology to warrant a 
diagnosis of [PTSD]."

The RO denied the veteran's subsequent claims for bronchitis, 
asthma, alcoholism, and PTSD.  He appealed these 
determinations to the Board.  In his June 1997 substantive 
appeal, he requested a hearing before the Board.  A hearing 
was scheduled in December 1999.  He failed to attend.  The 
undersigned must note that a hearing on the issue of service 
connection for bronchitis, asthma, alcoholism, and service 
connection for PTSD was scheduled at the RO in May 1997.  The 
veteran also failed to attend this hearing.  

The veteran's representative prepared written argument in 
February 2000.  It was contended that if a claim was 
potentially well grounded, the RO must develop the claim and 
assist the veteran under the pertinent sections of the VA 
adjudication procedural manual.  


I.  Whether new and material evidence has 
been submitted to reopen claims of 
entitlement to service connection for pes 
planus and the residuals of a right lower 
extremity disability.

Criteria & Analysis

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105;  
38 C.F.R. § 20. 1103.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and biding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104.

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material" evidence is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).


Pursuant to 38 U.S.C.A. § 5108 (West 1991), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 1991) and 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  
38 C.F.R. § 3.156(a) (1999) provides as follows:  

New and material evidence means evidence not 
previously submitted to agency decision makers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits of 
the claim.

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  However, for the 
purposes of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although 
not its weight, is to presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992). 

The U.S. Court of Appeals for Veterans Claims (Court), in 
Elkins v. West, 12 Vet. App. 209 (1999), announced a post-
Hodge three-step analysis to apply in determining whether to 
reopen previously and finally denied claims.  

Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a) (West 
1991).  Third, if the claim is well grounded, the Board may 
then proceed to evaluate the merits of the claim but only 
after ensuring the VA's duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  

Under Justus, the veteran's contentions are presumed to be 
true for the purposes of determining whether new and material 
evidence has been submitted.  The Court has made clear, 
however, that a lay party is not competent to provide 
probative evidence as to matters requiring expertise derived 
by specialized medical knowledge, skill, expertise, training 
or education.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Boeck v. Brown, 6 Vet. App. 14, 16 (1993); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Fluker v. Brown, 5 Vet. 
App. 296, 299 (1993); Moray v. Brown, 5 Vet. App. 211, 214 
(1993); Cox v. Brown, 5 Vet. App. 93-95 (1993); and Clarkson 
v. Brown, 4 Vet. App. 565, 657 (1993).  

As the Court has stated, "[l]ay hypothesizing, particularly 
in the absence of any supporting medical authority, serves no 
constructive purpose and cannot be considered by the Board."  
Hyder v. Derwinski, 1 Vet. App. 221, 222 (1991).  
Consequently, the veteran is not competent to associate his 
current right leg, right foot, or pes planus condition with 
his active service.  Further, neither he or his 
representative is competent to state that this condition was 
aggravated by his active service. 

Most importantly, the lay argument that his current 
difficulties are associated with his service is merely 
cumulative of the evidence of record in previously denials of 
his claim.  Consequently, these contentions are not new.  

The recently obtained medical evidence regarding the 
disorders at issue is likewise fundamentally cumulative.  
Consequently, the medical evidence is not "new" and cannot 
constitute "new and material evidence."  The veteran 
essentially has the same disability he had prior to the RO's 
previous unappealed determinations in this case.  Further, 
the veteran's testimony, generally a reiteration of 
previously made contentions, is not "new" and cannot 
constitute "new and material evidence."

There has been no competent medical evidence submitted 
showing pes planus or the residuals of clubfoot with atrophy 
of the right leg were incurred in or aggravated by service.  
As a result, the veteran has provided no new and material 
evidence to reopen this claim.  Unless the veteran provides 
new and material evidence to reopen a claim, the Board is 
bound by expressed statutory mandate not to consider the 
merits of the case.  Barnett v. Brown, 83 F.3d 1380, 1384 
(Fed. Cir. 1996).  

In Barnett, the United States Court of Appeals for the 
Federal Circuit concluded that 38 U.S.C.A. § 7104 does not 
merely "empower" but "requires" the Board to first 
determine whether new and material evidence has been 
presented prior to an adjudication of the merits of the 
claim.  Thus, unless, and until, the veteran provides 
competent medical evidence that would provide a basis to 
reopen this claim, the Board may not unilaterally adjudicate 
the merits of a claim decided by the RO years before.  
Accordingly, the application to reopen the previously denied 
claims of entitlement to service connection for pes planus 
and the residuals of a right lower extremity disability 
remains denied.


II.  Entitlement to service connection 
for bronchitis,
asthma, alcoholism and PTSD.

Criteria & Analysis

The threshold question is whether the veteran has presented 
evidence of well-grounded claims.  

The Court has defined a well-grounded claim as a claim which 
is plausible, that is meritorious on its own, or is capable 
of substantiation.  If he has not filed such a claim, the 
appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The United States 
Court of Appeals for the Federal Circuit has affirmed the 
principle that if an appellant fails to submit a well-
grounded claim, VA is under no duty to assist in any further 
development of the claim.  Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997). 

In order for a claim to be well grounded, there must be a 
current disability that is related to an injury or disease 
that was present during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Case law provides that although 
a claim need not be conclusive to be well grounded it must be 
accompanied by evidence.  A claimant must submit some 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Where the determinative 
issue is a question of medical diagnosis or medical 
causation, lay assertions cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  If 
no cognizable evidence is submitted to support the claim, the 
claim cannot be well grounded.  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1999) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.  

With respect to the first prong of the Caluza analysis, a 
review of the medical records indicates that the veteran has 
never been diagnosed with PTSD.  A VA evaluation obtained by 
the RO specifically found the veteran did not qualify to be 
diagnosed with PTSD.  While the veteran appears to indicate 
that he has been treated at a VAMC for PTSD, a review of the 
medical records obtained at the request of the veteran fails 
to indicate that he has been diagnosed with PTSD.  

Accordingly, the veteran has failed the first prong of the 
Caluza analysis with regard to his claim for PTSD.  The Board 
has considered the veteran's alleged stressors during his 
active service.  However, the Board must find that the 
veteran's lay medical assertion that he has PTSD is neither 
competent nor probative of the issue in question.  
Consequently, as the veteran has not been diagnosed with 
PTSD, the claim for service connection for PTSD has been 
found to be not well grounded.  Thus, there is no duty to 
verify these alleged stressors.  

With respect to the second prong of the Caluza analysis, a 
review of the service medical records fails to reveal any 
indication of treatment for bronchitis, asthma, or alcoholism 
during the veteran's active service.  During the hearing held 
before a hearing officer at the RO, the veteran indicates 
that he has been informed that some of his service medical 
records may have been destroyed in a fire in the NPRC.  



The Board has noted that some of the veteran's service 
medical records appear to have been damaged by fire.  
However, the available service medical records, which appear 
complete, totally fail to note any indication of bronchitis, 
asthma, alcoholism, or PTSD.  The veteran himself failed to 
file a claim seeking service connection for these 
disabilities until decades after his active service and 
following numerous applications for VA compensation.  
Accordingly, the Board finds that the veteran's claims have 
failed the second prong of the Caluza analysis.

The veteran has provided some evidentiary assertions 
concerning these disabilities and their relationship to 
active service.  However, while the veteran is competent to 
describe events or symptomatic manifestations of a disorder 
that are perceivable to a lay party, the Court has made clear 
that a lay party is not competent to provide probative 
evidence as to matters requiring expertise derived from the 
specialized medical knowledge, skill, expertise, training or 
education.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1994). 

With respect to the third prong of the Caluza analysis, nexus 
evidence, there is no competent medical evidence to associate 
bronchitis, asthma, alcoholism, or PTSD with the veteran's 
active service.  If the service medical records do not show 
the claimed disability and there is no medical evidence to 
link a current disability with events in service or with a 
service-connected disability, the claim is not well grounded. 

With respect to the application of 38 C.F.R. § 3.303(b) 
(1999) for the purposes of well grounding a claim, the Board 
does not find that the veteran is competent to link any 
manifestations observable to a lay party to any underlying 
disability for which service connection is at issue.  Thus, 
he cannot well ground his claims on the basis of continuity 
of symptomatology or chronicity.  Savage, supra.


With regard to the veteran's claim of service connection for 
alcoholism, the Board must note that service connection 
requires that the evidence establish that a particular injury 
or disease resulting in a chronic disability was incurred or 
aggravated by service, but no compensation shall be paid if 
the disability is the result of the person's own willful 
misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1999).  The law provides that 
drug and alcohol abuse cannot itself be service-connected.  
38 U.S.C.A. § 105(a) (West 1991). 

Notwithstanding the regulations and statute cited above, the 
veteran is not competent to diagnose himself with a 
disability and then associate this disability to a service-
connected disability or his active service.  Espiritu, supra.  
No competent medical professional has diagnosed the veteran 
with alcohol abuse associated with his active service.  
Accordingly, for reasons noted above, the claim of 
entitlement to service connection for alcohol abuse is not 
well grounded in and of itself, and must be denied as a 
matter of law.

In Chelte v. Brown, 10 Vet. App. 268, 271 (1997), the Court 
found that in the absence of competent medical evidence of a 
current disability and a causal link to service or evidence 
of chronicity or continuity of symptomatology, a claim is not 
well grounded.  In this case, there is no evidence to 
associate these alleged disorders with the veteran's active 
service.  Accordingly, the Board must find the claims to be 
not well grounded as a matter of law.

In Robinette v. Brown, 8 Vet. App. 69, 77 (1995), the Court 
stated that if a claim alleges the existence of medical 
evidence that, if true, would have made the claim plausible, 
the VA would be under a duty under 38 U.S.C.A. § 5107(a), to 
advise a claimant to submit such evidence to complete the 
application for benefits.  The Court also held, however, that 
the obligation exists only in limited circumstances where the 
veteran has referenced other known and existing evidence.  
See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

In this case, the veteran appears to contend that additional 
medical records support his claim.  However, the Board must 
note the RO's repeated unsuccessful efforts to obtain 
additional service medical records.  The service medical 
records available totally and absolutely refute the veteran's 
claims, noting a preexisting pes planus condition and no 
indication of bronchitis, asthma, or PTSD during his active 
service.  

The Board must note that the veteran's contentions are not 
always clear.  In any event, the Board specifically finds 
that neither it nor the RO is on notice of the existence of 
any evidence that exists that, if true, would make the 
veteran's claims for service connection plausible.  
38 U.S.C.A. § 5103(a) (West 1991).  Accordingly, the claims 
must be denied.

The veteran's representative appears to contend that 
subsequent to the Court's decisions pertaining to this issue, 
VA expanded its duty to assist in developing evidence to 
include the situation in which the appellant has not 
submitted a well grounded claim.  See Veterans Benefits 
Administration Manual M21-1, Part III, Chapter 1, 1.03(a), 
and Part VI, Chapter 2, 2.10(f) (1996).  It appears that the 
representative contends that the M21-1 provisions indicate 
that the claim must be fully developed prior to determining 
whether the claim is well grounded, and that this requirement 
is binding on the Board.

In Morton v. West, 12 Vet. App. 477 (1999), the Court held 
that the Manual M21-1 provisions pertaining to the 
development of claims prior to a finding of well groundedness 
are interpretive, in that they do not relate to whether a 
benefit will be allowed or denied, nor do they impinge on a 
benefit or right provided by statute or regulation.  The 
Court found that the Manual M21-1 provisions constituted 
"administrative directions to the field containing guidance 
as to the procedures to be used in the adjudication 
process," and that the policy declarations did not create 
enforceable rights.  The Court also found that interpretive 
provisions that are contrary to statutes are not entitled to 
deference, and that in the absence of a well grounded claim 
VA could not undertake to assist a veteran in developing the 
facts pertinent to the claim.

The Board must find that it is required to follow the 
precedent opinions of the Court.  38 U.S.C.A. § 7269 (West 
1991); Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  
Subsequent to the revisions to the M21-1 manual, in Meyer v. 
Brown, 9 Vet. App. 425 (1996), the Court held that the Board 
is not required to remand a claim for additional development, 
in accordance with 38 C.F.R. § 19.9 (1999), prior to 
determining that a claim is not well grounded.  Consequently, 
the Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 19.5 (1999).


ORDER

The veteran not having submitted new and material evidence to 
reopen the claims of entitlement to service connection for 
pes planus and the residuals of a right lower extremity 
disability, the appeal is denied.

The veteran not having submitted well grounded claims of 
entitlement to service connection for bronchitis, asthma, 
alcoholism, and PTSD, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

